Citation Nr: 1008337	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as the result of ionizing radiation exposure. 

2.  Entitlement to service connection for a thyroid disorder 
characterized as hypothyroidism, to include as the result of 
ionizing radiation exposure. 

3.  Entitlement to service connection for a leg rash, to 
include as the result of ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from April 1955 to January 1959, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The appellant testified at a personal hearing before a 
Decision Review Officer in February 2003.  He also testified 
during a Video Conference hearing before the undersigned 
Veterans Law Judge in May 2005.  

In a September 2005 decision, the Board denied all three of 
the appellant's claims of entitlement to service connection.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the "Court").  
In January 2007, the Court vacated and remanded the Board's 
September 2005 decision in light of a Joint Motion for Remand 
submitted by the parties. See January 2007 Joint Motion for 
Remand; January 2007 Court order.  As such, the appeal was 
returned to the Board for compliance with the instructions 
set forth in the January 2007 Joint Motion for Remand.  In 
light of those instructions, the Board remanded the case for 
further development in June 2007.  

After the case was returned by the RO for further review, the 
Board issued another decision in September 2008 in which it 
denied the appellant's service connection claims.  The 
appellant appealed this decision to Court.  In a December 
2009 order, the Court remanded the Board's September 2008 
decision in light of another Joint Motion for Remand 
submitted by the parties. See December 2009 Joint Motion for 
Remand; December 2009 CAVC order.  The case has since been 
returned to the Board for further review.  

In February 2010, the appellant's counsel submitted a letter 
to the Board in which he indicated that the appellant had no 
additional evidence to submit in support of his service 
connection claims and asked that the appellant's appeal be 
remanded to the RO for the development set forth in the 
December 2009 Joint Motion for Remand. See January 2010 BVA 
90 day response letter with attachment; letter from 
appellant's counsel dated in February 2010.  

After reviewing the instructions set forth in the December 
2009 Joint Motion for Remand, the Board finds that additional 
development of the appellant's claims is necessary.  As such, 
this appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.


REMAND

In this appeal, the appellant essentially seeks service 
connection for skin cancer, a thyroid disorder and a leg rash 
on the basis that he worked as an airplane mechanic at 
Carswell Air Force Base during service; that the airplanes he 
serviced at Carswell Air Force Base were allegedly involved 
in atomic bomb testing; that he was exposed to radiation 
through his work on these airplanes; and this exposure has 
manifested into the above-referenced disorders. See 
appellant's statements; February 2003 DRO hearing testimony; 
May 2005 BVA hearing testimony.   

As discussed in the Board's June 2007 remand decision, a 
review of the appellant's claims file reveals information 
regarding the specific atmospheric nuclear weapons test 
operations performed by the United States during the time 
period in which the appellant was stationed at Carswell Air 
Force Base.  Specifically, according to an October 2004 
letter from the Defense Threat Reduction Agency ("DTRA"), 
the United States Government conducted Operations REDWING and 
HARDTRACK I at the Pacific Proving Ground ("PPG") from May 
5, 1956 to August 6, 1956 and April 28, 1958 to October 31, 
1958, respectively.  The DTRA also reported that operations 
PLUMBBOB and HARDTRACK II were conducted at the Nevada Test 
Site ("NTS") from May 28, 1957 to October 22, 1957 and 
September 19, 1958 to October 31, 1958, respectively. See 
October 2004 letter from the Defense Threat Reduction Agency 
to the appellant; 38 C.F.R. § 3.309(d).  

In remanding the appellant's claims for further development 
in June 2007, the Board requested that the RO contact the 
DTRA or other appropriate governmental entity for the purpose 
of determining the feasibility of obtaining dosimeter 
estimates from veterans who were stationed at Carswell Air 
Force Base at the same time that the appellant was stationed 
there and who were engaged in similar activities alleged by 
the appellant (i.e., who worked on airplanes that were 
allegedly used in the atomic tests reported above after these 
planes were flown from the atomic test sites to Carswell Air 
Force Base).  In doing so, the Board specifically requested 
that (if possible) the RO: (1) should request any available 
records relating to the servicing of the above-referenced 
aircraft at Carswell Air Force Base and (2) request any 
available dosimetry data for aircraft mechanics stationed 
with the 9th Bomb Squadron at Carswell Air Force Base who 
would have serviced these aircraft in order for a dose 
estimate to be computed by analogy.  If the RO was unable to 
obtain such information, the Board requested that this fact 
be documented in the record along with documentation 
regarding the RO's attempt to obtain such information. June 
2007 Board decision.  

A review of the present record on appeal reveals that the RO 
contacted the DTRA and requested the information sought by 
the Board.  In a response letter, DTRA essentially indicated 
that records did not show the appellant's presence at either 
the PPG or NTS test sites or the presence of other members of 
the 9th Bomb Squadron.  After noting the Board's request for 
dosimetry data for aircraft mechanics stationed with the 9th 
Bomb Squadron who serviced aircraft that had engaged in 
nuclear test activities during the period of the appellant's 
service, DTRA stated further that since the 9th Bomb Squadron 
did not participate in any atmospheric nuclear tests between 
1956 and 1959, that office would have no dosimetry records in 
their database.  As such, the DTRA did not view the appellant 
as a participant in U.S. atmospheric nuclear testing and had 
no data available for him. See June 2008 letter from DTRA to 
the RO.  After receiving the information from DTRA, the RO 
denied the appellant's service connection claims in a 
Supplemental Statement of the Case dated in July 2008.  
Thereafter, the RO referred the appellant's appeal to the 
Board, which issued a decision denying the appellant's claims 
of entitlement to service connection in September 2008.  

In the December 2009 Joint Motion for Remand referenced 
above, VA's General Counsel and the appellant argued that the 
Board erred in issuing its September 2008 decision on the 
basis that the RO failed to comply with all of the Board's 
June 2007 remand directives. See December 2009 Joint Motion 
for Remand.  Specifically, the parties essentially asserted 
that in its letter, the DTRA failed to address whether any of 
the other aircraft mechanics stationed at Carswell Air Force 
Base during the appellant's period of service who serviced 
aircraft that had engaged in nuclear testing have available 
dosimetry data in their files that can be used by analogy to 
compute a radiation dose estimate in this case. Id., pgs. 12-
13; see also lay statements of record (members of the 
appellant's squadron report the wearing of radiation 
dosimeters at Carswell Air Force Base).  As such, the parties 
requested that the case be remanded to the Board for the 
purpose of allowing the RO to request from the DTRA, or other 
appropriate government entity, information regarding the 
dosimetry records for other service members who serviced 
aircraft at Carswell Air Force Base during the appellant's 
period of service (consistent with the guidance set forth in 
the December 2009 Joint Motion for Remand). Id., p. 13; 
Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the appellant or 
other claimant, as a matter of law, a right to compliance 
with the remand orders").  In doing so, the parties also 
noted in their Joint Motion for Remand that in the event the 
DTRA cannot provide the information set forth above, VA 
should then make a "feasibility" determination as to 
whether such information is obtainable from another 
government entity consistent with the language of the Board's 
June 2007 remand decision. Id.  



In its December 2009 order, the Court granted the December 
2009 Joint Motion for Remand and ordered that the Board 
comply with the instructions set forth therein.  Therefore, 
in compliance with the Court's December 2009 order, the Board 
REMANDS this case to the RO for the purpose of completing the 
directives set forth in the remand portion of the Board's 
June 2007 decision, in accordance with the instructions set 
forth in the December 2009 Joint Motion for Remand. 

Accordingly, the case is REMANDED for the following actions:

 1.  After reviewing this remand 
decision in its entirety, the 
directives set forth in the Board's 
June 2007 remand decision and the 
December 2009 Joint Motion for Remand, 
the RO should once again contact the 
Defense Threat Reduction Agency 
("DTRA") or other appropriate 
governmental entity and, if feasible, 
request any available records relating 
to the servicing of any aircraft at 
Carswell Air Force Base that were 
involved in the following operations: 
(1) Operation REDWING at the Pacific 
Proving Ground from May 5, 1956 to 
August 6, 1956; (2) Operation HARDTRACK 
I at the Pacific Proving Ground from 
April 28, 1958 to October 31, 1958; (3) 
Operation PLUMBBOB at the Nevada Test 
Site from May 28, 1957 to October 22, 
1957 and (4) Operation HARDTRACK II at 
the Nevada Test Site from September 19, 
1958 to October 31, 1958.  

In addition, the RO should request any 
available dosimetry data for aircraft 
mechanics stationed at Carswell Air 
Force Base during the appellant's 
period of service there in order for a 
dose estimate to be computed by 
analogy.  In doing so, the RO should 
consider attempting to obtain available 
dosimetry data for the specific 
veterans who provided the lay 
statements contained in the claims file 
as these veterans reported wearing 
dosimeters at Carswell Air Force Base 
during the time frame of the 
appellant's service; and their service 
records may be available even though 
the appellant's are not.  If the RO is 
unable to obtain the above-referenced 
information, that fact should be 
documented in the record along with 
documentation regarding the RO's 
attempt to obtain such information. 
Additionally, in the event the DTRA 
cannot provide the information sought 
in this directive, the RO should make a 
"feasibility" determination as to 
whether such information is obtainable 
from another government entity 
(consistent with the language of the 
Board's June 2007 remand decision and 
the December 2009 Joint Motion for 
Remand) and document this determination 
in the record.

2.  If the RO is able to obtain 
radiation dose data for the appellant 
pursuant to numbered paragraph (1) 
above, the RO should forward the 
appellant's claims file to the VA Under 
Secretary for Health for a radiation 
dose estimate.  

3.  If the evidence indicates that the 
appellant was exposed to ionizing 
radiation as a result of the claimed 
activities, the case should be 
forwarded to the Under Secretary for 
Benefits for an opinion as to whether 
sound scientific and medical evidence 
supports the conclusion that it is at 
least as likely as not that the 
appellant's skin cancer and/or thyroid 
disease resulted from exposure to 
radiation in service.  




4.  If the evidence indicates that the 
appellant was exposed to ionizing 
radiation as a result of the claimed 
activities, the appellant's case should 
also be referred to a VA examiner for a 
medical opinion as to whether it is at 
least as likely as not that the 
appellant has a leg rash that is due to 
exposure to ionizing radiation in 
service or is otherwise related to the 
appellant's military service.  If the 
examiner is unable to respond to this 
question without examination of the 
appellant, such examination should be 
afforded the appellant.  A rationale 
should be provided for the expressed 
opinion.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. In doing so, the RO should please note 
that this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  As such, expedited 
handling is requested.   If the benefits sought are not 
granted, the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and comply with a Court order; and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


